Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of alumina as the filler and epoxy as the thermosetting material in the reply filed on 9/21/21 is acknowledged.  The traversal is on the ground(s) that the examiner has not provided sufficient as to why the last specie of filler, claim 15 and the last specie of thermosetting material are mutually exclusive to the other species identified by the examiner.  This is not found persuasive because the invention of claim 1 taken with the elected species of alumina and epoxy is a composition comprising four claimed components.  Specifically, (1) epoxy compound (2) thermosetting agent (3) boron nitride nanotubes and (4) alumina.  The specie of claim 14 results in a composition comprising six resin components and results in a nine component composition comprising 3 oxetanyl resins. The species of claim 15 results in a composition comprising 4 resin components and results in a seven component composition comprising crystalline silica and synthetic magnesite.  The composition of claims 14 and 15 do not belong to a recognized class of chemical compounds and do not share a common structure.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 3-6, and 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qu et al. US 2016/0325994.
Qu et al teaches thermosetting materials [0058].  The silane compounds described at [0061]+ read on the claimed thermosetting material.  The claimed boron nitride nanotubes described at [0030]+ read on those as claimed.  Further, the specifically claimed length and width dimensions per claim 6 are taught at [0037].  Insulting fillers not being a nanotube are taught at [0067]+.  The fillers listed herein are taught as having enhanced properties in thermal conductivity.  Further, those listed are known to have thermal conductivity greater than 10 as claimed, e.g., alumina > 12W/mK.  As to the particle diameter of the insulating filler, the examples teach particulate fillers having particle sizes falling within the scope of the claims.  Further, the claimed sizes are well known and conventionally used in these applications.  The difference between the claimed invention and this disclosure is the lack of an anticipatory example.  The claims are prima facie obvious given that each ingredient is taught and one is specifically directed to use them in the combination as claimed.  As such, the claims are prima facie from this disclosure.
There remains no showing or allegation of unexpected results of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D MULCAHY whose telephone number is (571)272-1107.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwen Blackwell can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Peter D. Mulcahy/           Primary Examiner, Art Unit 1762